DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Fig 4 is objected to under 37 CFR 1.84(a) because Fig 4 is not a black and white drawing with solid black lines. Figure 4 is also objected to under 37 CFR 1.84(b) because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications and this is not the only practicable medium for illustrating the claimed invention. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 11 is objected to because on line 2 “the drive” has no antecedent basis and will be understood as - - a drive - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention as made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spickler et al. (US 5427534).
Claim 1: Spickler et al. disclose a drive loading jig (10), comprising: a first side wall (Fig 1 below) having a first slot (Fig 1 below) and a first stopper formed therein (Fig 1 below); a second side wall (Fig 1) having a second slot (Fig 1) and a  second stopper formed therein; a rear wall (Fig 1 below) joining the first and second side walls; the first and second side walls defining an opening (as shown, Fig 1) at an opposite end of the drive loading jig with respect to the rear wall; wherein each of the first and second slots includes multiple restraining walls (Fig 1 below) configured to restrain a drive (12), when 

    PNG
    media_image1.png
    557
    841
    media_image1.png
    Greyscale

Claim 2: Spickler et al. further disclose the first and second slots are dimensioned to respectively engage longitudinal edges of the drive to limit bending of the drive (Fig 1).  
Claim 4: Spickler et al. further disclose that for each of the first and second slots, the multiple restraining walls (shown above) include a top wall, a bottom wall and a side wall.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spickler et al. (US 5427534) in view of Yi (US 6033253).
Claim 3: Spickler et al. disclose the drive loading jig of claim 1, the rear wall and the first and second stoppers define a retainer access area (shown above). Spickler et al. do not disclose an interior of the rear wall. Yi discloses an interior 48 of the rear wall 46. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rear wall of Spickler et al. to have an interior in order to align and more securely receive a retainer.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 6033253) in view of Anderson et al. (US 5860828).
Claim 5: Yi et al. (hereinafter Yi) discloses a drive carrier assembly, comprising: a drive loading jig (30 and 32, Fig 3 and Fig 4) comprising a first side wall (58, Fig 4) having a first slot (60) and a first stopper formed therein (shown below) a second side wall (also 58) having a second slot (also 60) and a second stopper formed therein (shown below), and a rear wall (56) joining the first and second side walls, each of the 
Yi does not disclose slots extending a length sufficient to accommodate more than 80% of a drive. Anderson et al. disclose slots (at 3, Fig 2) extending a length sufficient to accommodate more than 80% of a drive (CARD, Fig 6c). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of the slots in Yi to accommodate more than 80% of the drive. This provides added support and protection along the length of the card. 

    PNG
    media_image2.png
    691
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    825
    media_image3.png
    Greyscale

Claim 6: Yi further discloses: the adapter card further comprises a fastener (70, Fig 7a) disposed on the major surface remotely from the connector, the fastener being configured to attach the drive to the adapter card.  
Claim 7: Yi further discloses wherein each of the first and second slots includes multiple restraining walls (60, 62, Fig 4) configured to restrain a drive, when positioned in the drive loading jig, from bending with respect to a plane parallel to a major surface of the drive and from moving in a direction substantially perpendicular to the major surface.  
Claim 8: Yi further discloses: the first and second stoppers are configured to define a maximum insertion depth of the drive (Fig 7c).  
Claim 9: Yi further discloses: the first and second slots are dimensioned to respectively engage longitudinal edges of the drive while allowing free movement of the drive in to and out of the drive loading jig (Fig 4, Fig 5).  
Claim 10: Yi further discloses: for each of the first and second slots, the multiple restraining walls includes a top wall (62), a bottom wall (60) and a side wall (at 58).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Figuerado et al. (US 2016/0149323) in view of Kajiwara et al. (US 2015/0366086).
Claim 11: Figuerado et al. (hereinafter Figuerado) discloses a method of using a drive loading jig (230, Fig 5), the method comprising: aligning a key-way (244) on a drive (236) with a key-way (shown above numeral 236 in Fig 5) on the drive loading jig (230); aligning an insertion end (at 238, Fig 5) of the drive with an opening (near 232, paragraph 42) of the drive loading jig (230); such that a connector interface (238, Fig 5) of the drive is exposed at the opening of the drive loading jig; positioning the drive loading jig (230) with the drive (112, Fig 6) inserted therein with respect to a connector (114, Fig 2) on a host (102, Fig 1) such that the length of the drive loading jig (230) is at an incline (Fig 6) with respect to an insertion direction (Fig 6), wherein the incline is defined by a specific angle (shown below) within a set insertion angle range; and inserting the connector interface (238) of the drive, while in the drive loading jig (230), into the connector (114) on the host, maintaining the drive loading jig at the specific angle (Fig 6).  
Figuerado does not disclose slots or stoppers. More specifically, Figuerado does not disclose aligning the drive to orient longitudinal edges of the drive with slots formed along a length of a drive loading jig; inserting the drive into the drive loading jig to an insertion depth defined by stoppers in the drive loading jig, such that the longitudinal edges of the drive are secured in their respectiveApp. No.: 16/433,714 slots.


    PNG
    media_image4.png
    278
    524
    media_image4.png
    Greyscale

Claims 12 and 13: Figuerado further discloses the method of claim 11 wherein the set angle insertion range is at least 5° and is 5° to 30° (Paragraph 0045). 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Figuerado and Kajiwara, further in view of Worley et al. (US 10140063).
Claim 14: Figuerado and Kajiwara disclose the method of claim 11. Figuerado and Kajiwara do not disclose wherein the host is an adapter card. Worley at al. 
Claim 15: Figuerado further discloses wherein the inserting of the connector interface of the drive, while in the drive loading jig, into the connector on the host comprises aligning the connector interface of the drive (238) so that a key on the connector interface aligns with a key-way of the connector on the adapter card (Paragraph 0044).  
Claim 16: Figuerado further discloses the inserting of the connector interface of the drive, while in the drive loading jig, into the connector on the host further comprises inserting the drive until the connector interface of the drive reaches a set insertion depth in the connector on the adapter card (Fig 6).  
Claim 17: Figuerado discloses moving the drive loading jig so that a surface of the drive loading jig is positioned parallel to a surface of the adapter card (Fig 7).  
Claim 18: Figuerado discloses fastening the drive and the drive loading jig to the adapter card at a location remote from the insertion end of the drive and the opening of the drive loading jig (at 256, Fig 7). 
 
Response to Arguments
Applicant’s arguments filed 9/18/2020 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4017770 (Valfre) and US 4243283 (McSparran) both disclose slots formed on a first and a second side wall to accommodate more than 80% of a drive. US 2010/0188828 (Takao) and US 2010/0214754 (Annis et al.) both show a drive inserted at an angle. US 7232315 and US 6006987 disclose insertion jigs.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833